Citation Nr: 0707984	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  98-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than September 
15, 1998 for service connection for schizophrenia.  

2.  Entitlement to an effective date for the grant of a 100 
percent schedular rating for schizophrenia earlier than 
January 27, 2004.  

3.  Entitlement to a permanent 100 percent schedular rating 
for schizophrenia.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to May 
1979.  

This appeal arises from May 2005 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  The RO denied the claim for service connection for 
schizophrenia in a December 1982 rating decision.  The 
veteran did not appeal that decision of the RO.  

2.  The evidence does not demonstrate the veteran was not 
competent to file an appeal in 1982 and 1983.  

3.  The Board of Veterans' Appeals (Board) denied the 
veteran's request to reopen his claim for service connection 
for an acquired psychiatric disorder in December 1991.  

4.  The RO denied the veteran's request to reopen his claim 
for service connection for schizophrenia in an April 1996 
rating decision.  The veteran did not appeal the April 1996 
rating decision.  

5.  Documents received from the veteran September 15, 1998, 
may be construed as a claim to reopen.  

6.  The evidence demonstrates the veteran's symptoms of 
schizophrenia which included paranoia and auditory 
hallucinations were of such severity as to cause him to be 
totally occupationally impaired from September 15, 1998.  

7.  The veteran was born on April [redacted], 1956.  

7.  It is reasonably certain the veteran's schizophrenia will 
continue to exist throughout the veteran's lifetime.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 15, 
1998 for service connection for schizophrenia have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).  

2.  The criteria for an effective date of September 15, 1998 
for the grant of a 100 percent rating for schizophrenia have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).  

3.  The criteria for a permanent 100 percent rating for 
schizophrenia have been met.  38 C.F.R. § 3.340(b)(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

This case represents the appeal of a downstream element of 
the grant of a claim for service connection that was 
submitted in 1998.  That claim pre-dates the enactment of the 
above law and regulations concerning notice to be provided 
claimants of information that is necessary to submit in order 
to substantiate a claim, but since that claim actually 
resulted in an award of service connection and the highest 
possible schedular rating, it had obviously been 
substantiated.  Therefore, it may be concluded the purpose of 
the notice requirements set out in this law were met.  
Likewise, the record shows that after the veteran disagreed 
with the effective date assigned for his rating, the 
procedural safeguards in place to ensure a knowledgeable 
prosecution of the appeal by the veteran have been satisfied.  
(See the Supplemental Statement of the Case dated in August 
2006.)

The evidence also discloses that the medical records on which 
to base a decision regarding when the veteran may have met 
the criteria for a 100 percent rating appear complete.  There 
is medical evidence dating from service to nearly the 
present.  There appears to be no further requirement to 
provide additional notice or assist in obtaining evidence.  


Relevant Laws and Regulations:  Except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose whichever 
is the later.  38 C.F.R. § 3.400 (2006).  

The effective date of an award of compensation based on new 
and material evidence received after the final disallowance 
is the date of receipt of the new claim or date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(q)(1)(ii)(2006).  

Final Board decisions are not subject to review except as 
provided in 38 U.S.C.A. § 1975 and 1984.  38 C.F.R. § 20.1100 
(2006).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed by 
38 C.F.R. § 20.302 (2006).  

When a determination of the agency of original jurisdiction 
is affirmed by the Board of Veterans' Appeals, such 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104 (2006).  

A 100 percent rating is assigned for paranoid schizophrenia 
which causes total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9203 (2006).  

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  38 C.F.R. § 3.340(b)(2006).  

Effective Date of Service Connection for Schizophrenia.  

The RO granted service connection for schizophrenia effective 
September 15, 1998.  The veteran's attorney asserts the 
effective date for the grant of service connection for 
schizophrenia should be October 28, 1982.  That is the date 
VA first received a claim for service connection for a 
nervous disorder from the veteran.  The attorney contends 
that the veteran's mother filed a notice of disagreement with 
the December 1982 rating decision which denied service 
connection for schizophrenia.  In the alternative he asserts 
that 38 C.F.R. § 3.400 (q)(2) is applicable since additional 
service department records were received by VA.  

The effective date of a grant service connection based on 
receipt of new and material evidence is based upon a variety 
of factors, including the date of claim, date entitlement is 
shown, and finality of prior decisions.  See 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).  

The regulations provide that a determination on a claim by 
the agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302 (2006).  Previous 
determinations which are final and binding, including 
decisions of service connection will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  
38 C.F.R. § 3.105 (2006).  In order to conclude October 28, 
1982 is the date of claim, and therefore an appropriate 
effective date for service connection, the evidence must 
demonstrate the prior rating decisions and decision of the 
Board, either were not final or contained CUE.  The veteran's 
attorney has not raised a claim of CUE in any of the prior 
rating decisions of RO, or the decision of the Board.  For 
that reason, the Board limits its review of the claims folder 
to determining if the prior rating actions of the RO were 
final.  

A chronological review of the claims folder reveals the 
veteran first filed a claim for service connection for a 
nervous disorder in October 1982.  The RO in a December 1982 
rating decision denied service connection for paranoid 
schizophrenia.  The next item in the claims folder is an 
undated letter to the veteran which informed him his claim 
for service connection for a nervous condition had been 
denied.  The next communication from the veteran is a 
February 1983 request for counseling and evaluation for 
vocational rehabilitation services.  In November 1983, the RO 
received a letter from the veteran's mother.  His mother 
clearly stated she wanted the RO to "reopen his claim."  
There is nothing in the letter which refers to the earlier 
December 1982 rating decision, indicates a desire to appeal, 
or states the veteran disagrees with the rating decision.  
The veteran's attorney asserts that the November 1983 letter 
from the veteran's mother is a notice of disagreement with 
the December 1982 rating decision.  The regulations in effect 
on that date specified, who may file an appeal and what 
constituted an appeal or notice of disagreement.  They read 
in part as follows:

A notice of disagreement and a 
substantive appeal may be filed by a 
claimant personally or by an accredited 
representative of a recognized service 
organization, attorney, or agent, 
provided a proper power of attorney or 
declaration or representation, as 
applicable, has been filed...38 C.F.R. 
§ 19.111(a)(1982).  

If the claimant is incompetent, a notice 
of disagreement and a substantive appeal 
may be filed by the legal guardian or 
other proper fiduciary; or, in the 
absence of one of these, by the next of 
kin or next friend.  38 C.F.R. 
§ 19.111(b)(1982).  

There is no evidence in the claims folder which demonstrates 
the veteran's mother had the authority in December of 1983 to 
be the veteran's agent or representative.  There is no power 
of attorney of record appointing her as the veteran's 
representative.  Only if the veteran was incompetent could 
she act for him as his next of kin.  A review of the claims 
folder does not establish the veteran was incompetent.  In 
November 1983 the only evidence in the claims folder which 
addressed the veteran's competency was a September to 
December 1982 VA hospital summary.  In it a VA physician 
stated the veteran was competent.  

Even if the veteran's mother was authorized to act on his 
behalf, her letter does not meet the criteria to be 
considered a notice of disagreement.  The regulations defined 
a notice of disagreement as follows:

A written communication from a claimant 
or his representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination of an agency 
of original jurisdiction will constitute 
a notice of disagreement.  The notice 
should be in terms which can be 
reasonably construed as evidencing a 
desire for review of that determination.  
It need not be couched in specific 
language.  Specific allegations of error 
of fact or law are not required.  
38 C.F.R. § 19.113 (1982).  

The letter uses the phrase reopen the claim, not I disagree.  
While specific language is not required, the plain meaning of 
"reopen" is not consistent with an expression of 
dissatisfaction.  The RO treated the letter from the 
veteran's mother appropriately.  The RO sent a letter in 
January 1984 to the veteran noting the request to reopen the 
claim and sending an application for benefits.  The "new" 
claim was received in January 1984.  The Board has concluded 
that a notice of disagreement was not submitted by the 
veteran indicating disagreement with the December 1982 rating 
decision.  For that reason, the date of claim for the 
purposes of assignment of an effective date for service 
connection for schizophrenia is not October 28, 1982.  

In addition, the Board denied the veteran's request to reopen 
his claim for service connection for an acquired psychiatric 
disorder in a December 1991 decision.  When a determination 
of the RO is affirmed by the Board of Veterans Appeals such 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104 (2006).  For that reason an effective 
date for service connection for schizophrenia may not be 
assigned prior to the date of the December 1991 decision of 
the Board.  

The record dated between December 1991 and September 15, 
1998, reflects that in February 1993, the veteran again 
sought to reopen his claim for service connection for a 
nervous disorder.  The RO responded in March 1993 and wrote 
the veteran a letter explaining that new and material 
evidence was required to reopen the claim.  The veteran did 
not submit additional evidence.  

The veteran again requested that his claim be reopened in 
February 1995.  The RO denied the request to reopen in an 
April 1996 rating decision.  The RO notified the veteran his 
request to reopen was denied in an April 1996 letter.  The 
veteran did not appeal the April 1996 rating decision.  It 
became final.  38 C.F.R. §§ 3.104, 20.1103 (1995).  

The next communication received from the veteran in November 
1996 requested his service-connected disabilities be re-
evaluated.  In October 1997, the veteran again requested his 
service-connected disabilities be re-evaluated.  Next, the RO 
received an undated unfocused letter from the veteran, which, 
however, included the comment that it was 1998.  In August 
1998, the veteran filed a claim for service connection for a 
stomach disorder.  None of these communications from the 
veteran indicate an intent to apply for service connection 
for a nervous disorder.  38 C.F.R. § 3.155(c).  

On August 11, 1998, the RO received a Veteran's Application 
for Increased Compensation Based on Unemployability.  On his 
application the veteran wrote that his service connected 
disability which prevented him from securing a job was a 
nervous disorder.  While the application clearly indicates 
intent to pursue a claim for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability, the notation alone may not be 
considered clear intent to pursue a claim for service 
connection.  38 C.F.R. § 3.155(c).  

On September 15, 1998, the RO received an Authorization and 
Consent to Release Information to VA, (VA Form 21-4142).  
Under the heading "conditions" the veteran had written 
nerve disorder and listed two medical care providers who he 
indicated had treated him.  The RO construed that as a 
request to reopen the claim for service connection for a 
nervous disorder.  The Board likewise concludes this to be a 
claim to reopen, and therefore the claim from which the grant 
of service connection stems.    

The Board has also considered whether the receipt of 
additional service department records is basis for the 
assignment of an earlier effective date.  When the Board 
issued the decision in July 2004 reopening the claim of 
service connection for a psychiatric disorder, the claim was 
remanded to the RO for additional development and 
adjudication of the claim.  In the remand the Board ordered 
the RO to obtain the veteran's complete service personnel 
records.  The RO requested the service personnel records in 
August 2004.  In May 2005, the RO granted service connection 
for schizophrenia.  The question is the significance of the 
service department records obtained as a result of the 
Remand.  

In this case the additional service personnel records were 
not in the claims folder at the time the Board reopened the 
claim in July 2004.  In addition, the Board has carefully 
reviewed the service personnel records and they provide no 
medical conclusions regarding the presence of psychiatric 
disability.  Indeed, there is a specific reference to there 
being no basis for a medical discharge from the service.  
Accordingly, the additional service personnel records do not 
provide a basis for the assignment of an earlier effective 
date for service connection.  

An effective date earlier than September 15, 1998 for the 
grant of service connection for schizophrenia is not 
warranted.  


Earlier Effective Date for a 100 Percent Rating 

The RO in the May 2005 rating decision assigned a 100 percent 
rating effective January 27, 2005.  The veteran's attorney 
asserts the veteran has been unable to work due to the 
severity of his schizophrenia since 1982 and that a 100 
percent rating should be assigned back to the effective date 
of service connection for schizophrenia.  

Looking at the record in its entirety, as earlier as March 
1984 a VA psychiatric evaluation found the veteran was 
suffering from "severe" chronic paranoid schizophrenia.  
The VA physician stated that in spite of adequate treatment 
the veteran continued to be severely incapacitated by reason 
of his psychiatric disorder.  He had extremely poor 
interpersonal relationships.  The prognosis for improvement 
was guarded.  

The veteran was hospitalized for his illness in 1986 and 
again in 1987, after which it was noted he was probably not 
employable.  A 1992 hospitalization was prompted when police 
found the veteran wondering naked in the street.  

A review of VA outpatient treatment records reveals no 
history of any successful period of employment and little 
improvement in social functioning.  Although recent records 
reflect the veteran's schizophrenia was considered stable 
with medications, an examiner in 2005 viewed the veteran 
would be employable only in an extremely low stress position 
with no significant productivity requirements and little 
necessity for contact with the public.  A GAF of 45 was 
assigned.  

As it happens, these recent records suggest a level of 
improvement over earlier records, but if any current 
employment would only be possible in a stress free 
environment, it is untenable to conclude employment was 
possible earlier, when symptoms were even more robust.  In 
this context, and given that the rating schedule is 
essentially designed to be a reflection of industrial 
impairment, the Board concludes the veteran was totally 
occupationally impaired by his schizophrenia from the 
effective date of service connection for schizophrenia 
September 15, 1998.  The evidence supports the grant of an 
earlier effective date for the assignment of a 100 percent 
rating for schizophrenia of September 15, 1998.  

Entitlement to a Permanent 100 Percent Rating 

Pursuant to 38 C.F.R. § 3.340(b) permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  

The veteran's schizophrenia is a disorder of longstanding 
duration.  The veteran is presently in his fifties, (he was 
born in April 1956), and there is no history of any period of 
employment since the 1980's.  The veteran has not 
successfully obtained or retained any employment.  

The veteran's activities are limited to living alone, 
watching television, shopping for food and occasionally 
eating dinner with others.  Even though his schizophrenia is 
stable with medication as noted in VA records in 2004 and 
2005, the veteran's level of functioning is minimal.  There 
is nothing in the record which indicates that there is a 
possibility of permanent improvement in the veteran's level 
of functioning.  Even with his psychotic symptoms controlled 
with medication , it is unrealistic to anticipate future 
employment.  

The veteran's schizophrenia disease has been shown to be a 
disease of longstanding duration, actually totally 
incapacitating, or of such a nature as to render the 
probability of permanent improvement remote.   KL v. Brown, 
5 Vet. App 205 (1993).  A permanent 100 percent rating for 
schizophrenia is warranted.  





ORDER

An earlier effective date for the grant of service connection 
for schizophrenia is denied.  

An earlier effective date of September 15, 1998 for the grant 
of a 100 percent rating for schizophrenia is granted, subject 
to regulations governing the award of monetary benefits.  

A permanent 100 percent rating for schizophrenia is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


